Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 2/4/2020. 

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    776
    1416
    media_image1.png
    Greyscale

Step 1: Claims 1-17 include claims directed to a process, and claims directed to a machine, which are statutory categories (MPEP 2106); regarding claims 15-17: 
Claim 15 is directed to a motor vehicle; the specification mentions "motor vehicle" several times, for example in par. 2; however, the specification is silent with respect to a definition for claimed "motor vehicle". Please refer to MPEP 2111.01 "Plain Meaning":  the plain meaning of claimed "motor vehicle" excludes transitory embodiments.
Claim 16 is directed to a "backend"; the specification does provide a definition in par. 3: "the term "backend" means, in particular, a device, typically a substantially stationary device (that is to say not mobile, unlike a vehicle)"; the ordinary and customary meaning of the term “device” does not encompass transitory propagating signals.
Claim 17 is directed to a system comprising: at least one motor vehicle, at least one backend… which exclude transitory embodiments. Therefore, the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of a concept performed in the human mind, including a judgment of assigning a task based on an item of information; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. Par. 21 of the specification describes a practical application of collecting data protection settings from a motor vehicle, and assigning a task to the vehicle which complies with the protection settings. This task could be for the vehicle to collect traffic sign data in a particular town. Therefore, the claimed invention provides an improvement to the state-of-the-art vehicular data collecting systems, which is therefore a specific improvement over prior systems, and claimed allocated task for sending the second information to a backend reflects such practical application. Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Claim Objections
Claims 1, 15-17 are objected to due to the following informalities: 
Claims 1, 16, 17: Please correct "on  a basis";
Claims 1, 16, 17: Please correct "first item of information", in order to match terminology which had been previously used in the same claim;
Claims 15, 17: Please correct the term "item of  information". 
Claim 17: Please correct the term " the first task". 
It is the understanding of the Examiner that all the above informalities were due to typographical errors, which a person having ordinary skill would have recognized, and therefore do not render any claims indefinite for lack of antecedent basis. Appropriate correction is required.

Claim Interpretation under 35 USC 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.30.06 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are, in claims 15-17: 
means for transmitting a first item of information to a backend via a mobile radio path;
means for receiving a first task from the backend via a mobile radio path; and 
means for performing the first task, wherein the performance of the first task comprises transmitting a second item of formation.
means for receiving a first item of information from a first of these motor vehicles with which the backend can communicate; and 
means for allocating, on the basis of this first information, a first of these tasks to the first motor vehicle, 
(iii) means for performing the first task, wherein the performance of the first task comprises transmitting a second item of formation.
because they use generic placeholder “means”, coupled with functional language after transitional word “for” (MPEP 2181 does not require a transitional word, such as “for”, or “configured to”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Par. 27, 28 of the specification recite: "The motor vehicle has means for transmitting a first item of information to a backend via a mobile radio path, in particular a mobile radio device (transceiver), with which the motor vehicle can gain access to the mobile radio network…" "These means can in turn have a mobile radio device (transceiver), wherein the means for transmitting the first information and the means for receiving the first task can at least partially overlap." "The backend has means for receiving a first item of information from a first of these motor vehicles with which the backend can communicate". None of the drawings represent "means".
Despite reciting "These means can in turn have a mobile radio device (transceiver)", the specification still has not defined which structure performs the function in the corresponding functional limitation. Therefore, claimed “means” render the claims indefinite, because the specification did not define which structure performs the function in the corresponding functional limitation. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. 
The claim limitations containing generic placeholders in claims 15-17 invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described in the 35 USC 112(f) section of the instant office action. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Par. 27, 28 of the specification recite: "The motor vehicle has means for transmitting a first item of information to a backend via a mobile radio path, in particular a mobile radio device (transceiver), with which the motor vehicle can gain access to the mobile radio network…" "These means can in turn have a mobile radio device (transceiver), wherein the means for transmitting the first information and the means for receiving the first task can at least partially overlap." "The backend has means for receiving a first item of information from a first of these motor vehicles with which the backend can communicate".
Despite reciting "These means can in turn have a mobile radio device (transceiver)", the specification does not define which structure performs the function in the corresponding functional limitation. 
Therefore, the specification does not describe the claimed invention in sufficient detail that one of ordinary skill in the art could reasonably conclude that the inventor had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the term "possibly transmit" is a subjective term which renders the claim indefinite. The term "possibly transmit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In par. 16 the specification refers to this term: "to possibly transmit the second information, while the first motor vehicle is in road traffic. Tasks can therefore be allocated in real time and vehicle data can be transmitted as quickly as possible"; however, the specification does not supply any standard for measuring the scope of the term as defined by MPEP 2173.05(b). The Examiner recommends the following correction: "
The claim limitations containing generic placeholders in claims 15-17 invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described in the 35 USC 112(f) section of the instant office action. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Par. 27, 28 of the specification recite: "The motor vehicle has means for transmitting a first item of information to a backend via a mobile radio path, in particular a mobile radio device (transceiver), with which the motor vehicle can gain access to the mobile radio network…" "These means can in turn have a mobile radio device (transceiver), wherein the means for transmitting the first information and the means for receiving the first task can at least partially overlap." "The backend has means for receiving a first item of information from a first of these motor vehicles with which the backend can communicate".
Despite reciting "These means can in turn have a mobile radio device (transceiver)", the specification still has not defined which structure performs the function in the corresponding functional limitation. Therefore, claimed “means” render the claims indefinite, because the specification did not define which structure performs the function in the corresponding functional limitation. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In order to overcome indefiniteness, the Examiner recommends replacing claimed "means" with the actual name of the device which performs each function.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al (publication number 2018/0308191), hereinafter Matthiesen, and further in view of Abo El-Fotouh (publication number 2013/0311003), hereinafter Abo El-Fotouh.

Regarding claim 1, Matthiesen teaches a method for allocating tasks to one or more motor vehicles suitable for road traffic (please refer to Matthiesen Fig. 1 representing a server and a vehicle; Fig. 4 represents motor vehicles and roads on a map on a display; Fig. 10 represents a method), the method comprising:

    PNG
    media_image2.png
    542
    759
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    540
    427
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    863
    650
    media_image4.png
    Greyscale

transmitting a first item of information from a first of said one or more motor vehicles to a server (claimed "backend" equates to Matthiesen's Autonomous Ride Matching server 102, hereinafter "server", represented in Fig. 1; claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10: at step 1002, a message indicating that a ride is complete is received from the vehicle upon completion of the ride) which communicates with a plurality of said motor vehicles (Matthiesen par. 21 in reference to Fig. 1: data is sent from a plurality of vehicles to the autonomous ride matching system 102 over communication network 108); and 
on the basis of said first item of information (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002), allocating a first of said tasks to the first motor vehicle by way of the server (claimed "first task" equates to Matthiesen's next ride named "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10: at step 1022, the vehicle is matched to the next autonomous ride request, and the vehicle is instructed to follow the selected route);
wherein performance of the first task (claimed "first task" equates to Matthiesen's next ride named "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10 at step 1022) comprises transmitting a second item of information (claimed "second item of information" equates to Matthiesen's autonomous ride data from vehicle 106, as explained in Matthiesen par. 57 in reference to Fig. 10: at step 1004, the server requests autonomous ride data from vehicle 106, including vehicle status data, location data, or sensor data; alternatively, autonomous ride data can be provided continuously, streamed, from vehicle, or provided at regular intervals during a ride); and 
wherein the first information (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002) is transmitted from the first motor vehicle to the server via a mobile radio path (Matthiesen par. 70, 84  in reference to Fig. 12: the networks 1210 and 1212 connecting the server with a plurality of vehicles can be wireless networks using radio transceivers) and/or (the claim requirements after "and/or" are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") the first task is allocated via a mobile radio path.
Matthiesen does not explicitly teach claimed "backend".
Abo El-Fotouh teaches (please refer to Abo El-Fotouh Fig. 1):

    PNG
    media_image5.png
    460
    850
    media_image5.png
    Greyscale

transmitting a first item of information from a first of said one or more motor vehicles (Abo El-Fotouh par. 49 in reference to Fig. 1: the vehicle can send messages to the backend, such as a receipt of a message or confirmation of status change, such as activation of deactivation of a functionality in the vehicle 101) to a backend (Abo El-Fotouh par. 38 in reference to Fig. 1: the backend can be provided by a vehicle manufacturer or service provider, includes a computer, a computer network, which can communicate with the vehicle via a mobile communication interface such as a mobile radio network or a WLAN).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Matthiesen, by providing a backend including a computer, a computer network, which can communicate with the vehicle via a mobile communication interface such as a mobile radio network or a WLAN, so that the vehicle can send messages to the backend, such as a receipt of a message or confirmation of status change, as suggested by Abo El-Fotouh, in order to provide functionalities to users, free-of-charge for a certain time period, after which the user has the option of extending the usability of the functionality, for example, by purchasing the functionality or by purchasing a time-of-use, or the user can decide to no longer use the functionality (Abo El-Fotouh par. 5).

Regarding claim 2, Matthiesen teaches wherein the method further comprises: transmitting the second item of information (claimed "second item of information" equates to Matthiesen's autonomous ride data from vehicle 106, which is provided during a ride, as explained in Matthiesen par. 57 in reference to Fig. 10 at step 1004) via a mobile radio path (Matthiesen par. 70, 84  in reference to Fig. 12: the networks 1210 and 1212 connecting the server with a plurality of vehicles can be wireless networks using radio transceivers).

Regarding claim 3, Matthiesen teaches wherein the performance of the first task (claimed "first task" equates to Matthiesen's "next ride" or "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10 at step 1022) comprises: transmitting the second item of information to the backend (claimed "second item of information" equates to Matthiesen's autonomous ride data from vehicle 106, as explained in Matthiesen par. 57 in reference to Fig. 10: at step 1004, the server requests autonomous ride data from vehicle 106, including vehicle status data, location data, or sensor data; alternatively, autonomous ride data can be provided continuously, streamed, from vehicle, or provided at regular intervals during a ride) or (the claim requirements after "or" are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") to a unit coordinate to the backend.

Regarding claim 4, Matthiesen teaches wherein the first motor vehicle is equipped to transmit the first item of information to the backend (claimed "backend" equates to Matthiesen's Autonomous Ride Matching server 102, hereinafter "server", represented in Fig. 1; claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10: at step 1002, a message indicating that a ride is complete is received from the vehicle upon completion of the ride) , (the claim requirements after the next comma "," are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") to receive an allocation of the first task from the backend, and/or (the claim requirements after "and/or" are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") to possibly transmit the second item of information, while the first motor vehicle is in road traffic.

Regarding claim 5, Matthiesen teaches wherein the second item of information has data relating to the first motor vehicle (claimed "second item of information" equates to Matthiesen's autonomous ride data from vehicle 106, as explained in Matthiesen par. 57 in reference to Fig. 10: at step 1004, the server requests autonomous ride data from vehicle 106, including vehicle status data, location data, or sensor data; alternatively, autonomous ride data can be provided continuously, streamed, from vehicle, or provided at regular intervals during a ride).

Regarding claim 6, Matthiesen teaches wherein said data is a state of the first motor vehicle (Matthiesen par. 41, 42: The viewing layer can display the real-time movements of the autonomous fleet at any point in time and visually represent each vehicle in the autonomous fleet and display information related to each vehicle, such as vehicle state; if current dispatch systems are malfunctioning, this may be recognizable visually based on the state and/or position of vehicles in the fleet).

Regarding claim 7, Matthiesen teaches wherein the second item of information (claimed "second item of information" equates to Matthiesen's autonomous ride data from vehicle 106, which is provided during a ride, as explained in Matthiesen par. 57 in reference to Fig. 10 at step 1004) has data relating to an environment of the first motor vehicle (Matthiesen par. 22: autonomous ride matching system 102 receives data from vehicle sensors indicating that the vehicle requires service... weight sensors, moisture sensors).

Regarding claim 8, Matthiesen teaches wherein the second item of information (claimed "second item of information" equates to Matthiesen's autonomous ride data from vehicle 106, which is provided during a ride, as explained in Matthiesen par. 57 in reference to Fig. 10 at step 1004) has data relating to an environment of the first motor vehicle (Matthiesen par. 22: autonomous ride matching system 102 receives data from vehicle sensors indicating that the vehicle requires service... weight sensors, moisture sensors).

Regarding claim 9, Matthiesen teaches wherein the backend allocates the first task (claimed "first task" equates to Matthiesen's "next ride" or "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10 at step 1022) to the first motor vehicle only when the backend expects, on the basis of the first item of information (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002), that the first motor vehicle can perform the first task (Matthiesen par. 58, 59 in reference to Fig. 10 steps 1008-1012: the server determines whether the vehicle needs to be routed to maintenance, or else the vehicle is available to service the next ride request).

Regarding claim 10, Matthiesen teaches wherein the backend expects that the first motor vehicle can perform the first task (claimed "first task" equates to Matthiesen's "next ride" or "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10 at step 1022) if the backend determines (Matthiesen par. 58, 59 in reference to Fig. 10 steps 1008-1012: the server determines whether the vehicle needs to be routed to maintenance, or else the vehicle is available to service the next ride request), on the basis of the first item of information (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002), that the first motor vehicle satisfies technical prerequisites needed to perform the first task (claimed "technical prerequisites" equate to acceptability thresholds and rules in Matthiesen par. 58, 59 in reference to Fig. 10 steps 1008-1012: the vehicle status data indicates the number of miles driven, drive time of the autonomous vehicle since its last maintenance, and this value compared to a threshold value corresponding to the particular rule. The vehicle status data includes vehicle maintenance codes, such as check engine codes, oil level/pressure codes; in case a rule is met or a threshold is exceeded, the vehicle is routed to maintenance); and/or  (the claim requirements after "and/or" are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") the backend expects that the first motor vehicle can perform the first task if the backend determines, on the basis of the first item of information, that the first motor vehicle is in or close to a geographical area or approaches the geographical area in which it must be situated in order to be able to perform the first task.

Regarding claim 11, Matthiesen teaches wherein the backend is informed of utilization of the first motor vehicle (Matthiesen Fig. 9 steps 912, 914 and par. 55: at step 912 a notification is received and the vehicle status is updated to “service complete”; for example, an automated charger or cleaning system may determine the vehicle is parked and ready for service; at step 914 the vehicle is then made available for new requests by being returned to the dispatch pool – claimed "utilization" is met because when the vehicle is available for dispatch, it is not being utilized) by the first item of information (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002).

Regarding claim 14, Matthiesen teaches wherein the first and/or (the claim requirements before "and/or" are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") second item of information (claimed "second item of information" equates to Matthiesen's autonomous ride data from vehicle 106, which is provided during a ride, as explained in Matthiesen par. 57 in reference to Fig. 10 at step 1004) respectively has first and second portions, wherein the first portion is personal (Matthiesen par. 32: scales monitor seats, floors, and other user-accessible areas of the vehicle's cabin and can detect whether the weight of the cabin has changed, indicating a potential lost item left behind by a passenger or a potential spill) or personalized and the second portion is not personal and is not personalized (Matthiesen par. 57 in reference to Fig. 10: at step 1004, the server requests autonomous ride data from vehicle 106, including location data), and the first and second portions are separated from one another over the course of the method (Matthiesen presents weight data in par. 32 separately from location data in par. 57) and the second portion is used further (Matthiesen par. 59 in reference to Fig. 10: at step 1014, a route is identified based on the current location of the vehicle – so, the location has been utilized as claimed) and the first portion is not used further (Matthiesen presents weight data in par. 32 to identify a spill or a lost item, but nowhere else in the reference, indicating no additional use of weight data).

Regarding claim 15, Matthiesen teaches a motor vehicle (please refer to Matthiesen Fig. 1; Fig. 4 represents motor vehicles and roads on a map on a display), comprising:
means (claimed "means" render the claims indefinite; however Matthiesen teaches claimed "means" in Fig. 12 "management environment" including all vehicles, servers, mobile devices, processors, memories, and transceivers represented in Fig. 12 and 14 described in par. 67, 71, 78, 84) for transmitting a first item of information to a server (claimed "backend" equates to Matthiesen's Autonomous Ride Matching server 102, hereinafter "server", represented in Fig. 1; claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10: at step 1002, a message indicating that a ride is complete is received from the vehicle upon completion of the ride) via a mobile radio path (Matthiesen par. 70, 84 in reference to Fig. 12: the networks 1210 and 1212 connecting the server with a plurality of vehicles can be wireless networks using radio transceivers);
means (claimed "means" render the claims indefinite; however Matthiesen teaches claimed "means" in Fig. 12 "management environment" including all vehicles, servers, mobile devices, processors, memories, and transceivers represented in Fig. 12 and 14 described in par. 67, 71, 78, 84) for receiving a first task from the server (claimed "first task" equates to Matthiesen's next ride named "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10: at step 1022, the vehicle is matched to the next autonomous ride request, and the vehicle is instructed to follow the selected route) via a mobile radio path (Matthiesen par. 70, 84 in reference to Fig. 12: the networks 1210 and 1212 connecting the server with a plurality of vehicles can be wireless networks using radio transceivers); and 
means (claimed "means" render the claims indefinite; however, Matthiesen teaches claimed "means" in Fig. 12 "management environment" including all vehicles, servers, mobile devices, processors, memories, and transceivers represented in Fig. 12 and 14 described in par. 67, 71, 78, 84) for performing the first task, wherein the performance of the first task (claimed "first task" equates to Matthiesen's next ride named "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10: at step 1022, the vehicle is matched to the next autonomous ride request, and the vehicle is instructed to follow the selected route) comprises transmitting a second item of formation (claimed "second item of information" equates to Matthiesen's autonomous ride data from vehicle 106, as explained in Matthiesen par. 57 in reference to Fig. 10: at step 1004, the server requests autonomous ride data from vehicle 106, including vehicle status data, location data, or sensor data; alternatively, autonomous ride data can be provided continuously, streamed, from vehicle, or provided at regular intervals during a ride).
Matthiesen does not explicitly teach claimed "backend".
Abo El-Fotouh teaches (please refer to Abo El-Fotouh Fig. 1): transmitting a first item of information from a first of said one or more motor vehicles (Abo El-Fotouh par. 49 in reference to Fig. 1: the vehicle can send messages to the backend, such as a receipt of a message or confirmation of status change, such as activation of deactivation of a functionality in the vehicle 101) to a backend (Abo El-Fotouh par. 38 in reference to Fig. 1: the backend can be provided by a vehicle manufacturer or service provider, includes a computer, a computer network, which can communicate with the vehicle via a mobile communication interface such as a mobile radio network or a WLAN).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Matthiesen, by providing a backend including a computer, a computer network, which can communicate with the vehicle via a mobile communication interface such as a mobile radio network or a WLAN, so that the vehicle can send messages to the backend, such as a receipt of a message or confirmation of status change, as suggested by Abo El-Fotouh, in order to provide functionalities to users, free-of-charge for a certain time period, after which the user has the option of extending the usability of the functionality, for example, by purchasing the functionality or by purchasing a time-of-use, or the user can decide to no longer use the functionality (Abo El-Fotouh par. 5).

Regarding claim 16, Matthiesen teaches a server which is equipped to allocate tasks to one or more motor vehicles suitable for road traffic (please refer to Matthiesen Fig. 1 representing a server and a vehicle; Fig. 4 represents motor vehicles and roads on a map on a display; Fig. 10 represents a method), wherein the server comprises: 
means (claimed "means" render the claims indefinite; however, Matthiesen teaches claimed "means" in Fig. 12 "management environment" including all vehicles, servers, mobile devices, processors, memories, and transceivers represented in Fig. 12 and 14 described in par. 67, 71, 78, 84) for receiving a first item of information from a first of these motor vehicles (claimed "backend" equates to Matthiesen's Autonomous Ride Matching server 102, hereinafter "server", represented in Fig. 1; claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10: at step 1002, a message indicating that a ride is complete is received from the vehicle upon completion of the ride) with which the server can communicate (Matthiesen par. 21 in reference to Fig. 1: data is sent from a plurality of vehicles to the autonomous ride matching system 102 over communication network 108); and 
means (claimed "means" render the claims indefinite; however Matthiesen teaches claimed "means" in Fig. 12 "management environment" including all vehicles, servers, mobile devices, processors, memories, and transceivers represented in Fig. 12 and 14 described in par. 67, 71, 78, 84) for allocating, on the basis of this first information (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002), a first of these tasks to the first motor vehicle (claimed "first task" equates to Matthiesen's next ride named "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10: at step 1022, the vehicle is matched to the next autonomous ride request, and the vehicle is instructed to follow the selected route), 
wherein performance of the first task (claimed "first task" equates to Matthiesen's next ride named "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10: at step 1022, the vehicle is matched to the next autonomous ride request, and the vehicle is instructed to follow the selected route) by the first motor vehicle comprises transmitting a second item of information by the first motor vehicle (claimed "second item of information" equates to Matthiesen's autonomous ride data from vehicle 106, as explained in Matthiesen par. 57 in reference to Fig. 10: at step 1004, the server requests autonomous ride data from vehicle 106, including vehicle status data, location data, or sensor data; alternatively, autonomous ride data can be provided continuously, streamed, from vehicle, or provided at regular intervals during a ride); 
wherein the first information (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002) is transmitted from the first motor vehicle to the server via a mobile radio path (Matthiesen par. 70, 84  in reference to Fig. 12: the networks 1210 and 1212 connecting the server with a plurality of vehicles can be wireless networks using radio transceivers) and/or (the claim requirements after "and/or" are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") the first task is allocated via a mobile radio path.
Matthiesen does not explicitly teach claimed "backend".
Abo El-Fotouh teaches (please refer to Abo El-Fotouh Fig. 1): transmitting a first item of information from a first of said one or more motor vehicles (Abo El-Fotouh par. 49 in reference to Fig. 1: the vehicle can send messages to the backend, such as a receipt of a message or confirmation of status change, such as activation of deactivation of a functionality in the vehicle 101) to a backend (Abo El-Fotouh par. 38 in reference to Fig. 1: the backend can be provided by a vehicle manufacturer or service provider, includes a computer, a computer network, which can communicate with the vehicle via a mobile communication interface such as a mobile radio network or a WLAN).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Matthiesen, by providing a backend including a computer, a computer network, which can communicate with the vehicle via a mobile communication interface such as a mobile radio network or a WLAN, so that the vehicle can send messages to the backend, such as a receipt of a message or confirmation of status change, as suggested by Abo El-Fotouh, in order to provide functionalities to users, free-of-charge for a certain time period, after which the user has the option of extending the usability of the functionality, for example, by purchasing the functionality or by purchasing a time-of-use, or the user can decide to no longer use the functionality (Abo El-Fotouh par. 5).

Regarding claim 17, Matthiesen teaches a system (please refer to system represented in Matthiesen Fig. 1) comprising: 
at least one motor vehicle; at least one server (please refer to Matthiesen Fig. 1 representing a server and a vehicle; Fig. 4 represents motor vehicles and roads on a map on a display; Fig. 10 represents a method); wherein the motor vehicle comprises: 
(i) means (claimed "means" render the claims indefinite; however Matthiesen teaches claimed "means" in Fig. 12 "management environment" including all vehicles, servers, mobile devices, processors, memories, and transceivers represented in Fig. 12 and 14 described in par. 67, 71, 78, 84) for transmitting a first item of information to the server (claimed "backend" equates to Matthiesen's Autonomous Ride Matching server 102, hereinafter "server", represented in Fig. 1; claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10: at step 1002, a message indicating that a ride is complete is received from the vehicle upon completion of the ride) via a mobile radio path (Matthiesen par. 70, 84 in reference to Fig. 12: the networks 1210 and 1212 connecting the server with a plurality of vehicles can be wireless networks using radio transceivers); 
(ii) means (claimed "means" render the claims indefinite; however Matthiesen teaches claimed "means" in Fig. 12 "management environment" including all vehicles, servers, mobile devices, processors, memories, and transceivers represented in Fig. 12 and 14 described in par. 67, 71, 78, 84) for receiving a first task (claimed "first task" equates to Matthiesen's next ride named "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10: at step 1022, the vehicle is matched to the next autonomous ride request, and the vehicle is instructed to follow the selected route) from the server via a mobile radio path (Matthiesen par. 70, 84 in reference to Fig. 12: the networks 1210 and 1212 connecting the server with a plurality of vehicles can be wireless networks using radio transceivers); and 
(iii) means (claimed "means" render the claims indefinite; however Matthiesen teaches claimed "means" in Fig. 12 "management environment" including all vehicles, servers, mobile devices, processors, memories, and transceivers represented in Fig. 12 and 14 described in par. 67, 71, 78, 84) for performing the first task, wherein the performance of the first task (claimed "first task" equates to Matthiesen's next ride named "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10: at step 1022, the vehicle is matched to the next autonomous ride request, and the vehicle is instructed to follow the selected route) comprises transmitting a second item of formation (claimed "second item of information" equates to Matthiesen's autonomous ride data from vehicle 106, as explained in Matthiesen par. 57 in reference to Fig. 10: at step 1004, the server requests autonomous ride data from vehicle 106, including vehicle status data, location data, or sensor data; alternatively, autonomous ride data can be provided continuously, streamed, from vehicle, or provided at regular intervals during a ride) wherein the server (please refer to Matthiesen Fig. 1 representing a server and a vehicle; Fig. 4 represents motor vehicles and roads on a map on a display; Fig. 10 represents a method) comprises: 
(i) means (claimed "means" render the claims indefinite; however Matthiesen teaches claimed "means" in Fig. 12 "management environment" including all vehicles, servers, mobile devices, processors, memories, and transceivers represented in Fig. 12 and 14 described in par. 67, 71, 78, 84) for receiving the first item of information (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002) from the motor vehicle with which the server can communicate (Matthiesen par. 21 in reference to Fig. 1: data is sent from a plurality of vehicles to the autonomous ride matching system 102 over communication network 108); and 
(ii) means (claimed "means" render the claims indefinite; however Matthiesen teaches claimed "means" in Fig. 12 "management environment" including all vehicles, servers, mobile devices, processors, memories, and transceivers represented in Fig. 12 and 14 described in par. 67, 71, 78, 84) for allocating, on the basis of this first information (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002), the first of these tasks to the motor vehicle (claimed "first task" equates to Matthiesen's next ride named "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10: at step 1022, the vehicle is matched to the next autonomous ride request, and the vehicle is instructed to follow the selected route).
Matthiesen does not explicitly teach claimed "backend".
Abo El-Fotouh teaches (please refer to Abo El-Fotouh Fig. 1): transmitting a first item of information from a first of said one or more motor vehicles (Abo El-Fotouh par. 49 in reference to Fig. 1: the vehicle can send messages to the backend, such as a receipt of a message or confirmation of status change, such as activation of deactivation of a functionality in the vehicle 101) to a backend (Abo El-Fotouh par. 38 in reference to Fig. 1: the backend can be provided by a vehicle manufacturer or service provider, includes a computer, a computer network, which can communicate with the vehicle via a mobile communication interface such as a mobile radio network or a WLAN).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Matthiesen, by providing a backend including a computer, a computer network, which can communicate with the vehicle via a mobile communication interface such as a mobile radio network or a WLAN, so that the vehicle can send messages to the backend, such as a receipt of a message or confirmation of status change, as suggested by Abo El-Fotouh, in order to provide functionalities to users, free-of-charge for a certain time period, after which the user has the option of extending the usability of the functionality, for example, by purchasing the functionality or by purchasing a time-of-use, or the user can decide to no longer use the functionality (Abo El-Fotouh par. 5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen, in view of Abo El-Fotouh, and further in view of Klenk et al (publication number 2018/0060988), hereinafter Klenk.

Regarding claim 12, Matthiesen teaches wherein the backend receives the first item of information from a plurality of vehicles (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002) and allocates a first task to a motor vehicle (claimed "first task" equates to Matthiesen's "next ride" or "autonomous ride request" match in Matthiesen par. 61 in reference to Fig. 10 at step 1022).
Matthiesen as modified does not explicitly teach claimed "wherein the backend compares the first item of information with a corresponding item of information transmitted by a second of these motor vehicles to the backend and decides, on the basis of this comparison, which of the motor vehicles the first task is allocated to".
Klenk teaches (please refer to Klenk Fig. 2):

    PNG
    media_image6.png
    537
    476
    media_image6.png
    Greyscale

wherein the backend compares the first item of information with a corresponding item of information (Klenk Fig. 2 and par. 33: in evaluating whether to assign a vehicle to transport particular customers on a particular schedule, the route evaluator 14 evaluates whether potential routes satisfy particular constraints and calculate a result of an equation based on assignments of vehicles to particular routes to particular travelers on particular schedules; the results are stored as scores; by comparing the scores for different vehicle assignments, the evaluator 14 determines which assignment has the greatest score 27 and implements that assignment) transmitted by a second of these motor vehicles to the backend and decides, on the basis of this comparison, which of the motor vehicles the first task is allocated to (Klenk Fig. 2 and par. 30: the route evaluator 14 can optimize the assignments of vehicles to transporting particular travelers on particular schedules by aiming to maximize the result of the function described above).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Matthiesen as modified, by configuring Matthiesen's backend device to evaluate whether potential routes satisfy particular constraints and calculate a result of an equation based on assignments of vehicles to particular routes to particular travelers on particular schedules, to store the results as scores, to compare the scores for different vehicle assignments, and to determine which assignment has the greatest score, and to implement that assignment, as suggested by Klenk, because existing microtransit providers appear to be lacking a definite approach to minimizing waste during the provision of their services and appear to be assigning vehicles to particular routes for transporting particular travelers on an ad-hoc basis; accordingly, there is a need for a fast way to optimize on-demand microtransit (Klenk par. 4-6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen, in view of Abo El-Fotouh, and further in view of Chan et al (publication number 2017/0091481), hereinafter Chan.

Regarding claim 13, Matthiesen teaches the first motor vehicle sending the first item of information (claimed "first item of information" equates to Matthiesen's "message indicating that an autonomous ride is complete" as explained in Matthiesen par. 56 in reference to Fig. 10 at step 1002).
 Matthiesen as modified does not explicitly teach claimed "wherein the first motor vehicle takes into account a data protection setting applicable to the first motor vehicle when transmitting the first item of information".
Chan teaches (please refer to Chan Fig. 2)

    PNG
    media_image7.png
    611
    493
    media_image7.png
    Greyscale

wherein the first motor vehicle takes into account a data protection setting applicable to the first motor vehicle when transmitting the first item of information (Chan par. 17, 18 in reference to Fig. 2 steps 208, 210: the mobile device determines whether a response would satisfy privacy settings, before sending the response in step 210).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Matthiesen as modified, by configuring a mobile device to determine whether a response would satisfy privacy settings, before sending the response, as suggested by Chan, because in the digital age, most people store vast amounts of information in digital space, between their personal computers, handheld devices, the cloud and other digital storage means, which has led to a new wave of theft involving hacking into personal accounts, personal files, and retrieving private, and sometimes very valuable data; however, one does not need to be hacked to have their privacy infringed on, since many companies nowadays access and store everyday data, and whereabouts of users, which can also be unsettling for some people (Chan par. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644